Citation Nr: 1600630	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  07-03 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye condition, to include mydriasis, decreased vision, maculopathy, lenticular sclerosis, optic neuropathy, asymmetry of the C/D ration of the left eye, conjunctivitis, chalazion, cataracts of the left eye, and macular degeneration of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1951 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  In light of this holding, and the fact that the Veteran had been variously diagnosed with mydriasis, decreased vision, maculopathy, lenticular sclerosis, optic neuropathy, asymmetry of the C/D ration of the left eye, conjunctivitis, and chalazion, the issue on the title page was recharacterized more broadly in the July 2013 Board decision.  See July 2013 Board Decision and Remand Order.  Thereafter, in a December 2014 VA medical examination, the Veteran was also listed to have the following diagnoses: cataracts, with greater effect on the left eye, and macular degeneration of the left eye.  See December 2014 Eye Conditions VA Examination Report.  Thus, the issues are re-characterized as listed on the title page to better reflect the Veteran's contentions.    

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the February 2010 hearing, the undersigned VLJ fully explained the issue involved.  See February 2010 BVA Hearing Transcript, page 2.  Although the VLJ did not specifically suggest the submission of evidence that may have been overlooked, testimony was elicited from the Veteran pertaining to his in-service treatment for his left eye condition, and his continuity of symptoms after leaving service.  Id. at 2-9.  Additionally, the Veteran was represented at the hearing by a representative of the American Legion.  Furthermore, the Veteran's representative was also given the opportunity to place additional remarks on the record which might be useful in clarifying the issue on appeal.  Id. at 8-9.     

A review of the record reveals no assertion, by the Veteran or his current representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony. As such, the VLJ complied with the duties set forth in Bryant.

In a July 2013 decision, the Board reopened the Veteran's claim for entitlement to service connection for a left eye condition, to include mydriasis, decreased vision, maculopathy, lenticular sclerosis, optic neuropathy, asymmetry of the C/D ration of the left eye, conjunctivitis, and chalazion, and remanded the claim for further evidentiary development.  See July 2013 Board Decision/Remand Order.  In essence, the July 2013 remand order directed the RO to obtain any outstanding treatment records, and sought for a medical opinion on the question of causal nexus for the various diagnoses of the Veteran's left eye condition.  Id.  

Thereafter, the Veteran was afforded a VA examination in December 2014.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in June 2015, continuing the denial of the claim on appeal.  Accordingly, the Veteran's VA claims file has been returned to the Board for further appellate proceedings.  However, as will be discussed below, the Board finds that a remand is necessary to ensure compliance with its July 2013 remand instructions.

Parenthetically, the Board also notes that in a May 2015 rating decision, the RO, based on the December 2014 VA medical opinion, separately granted service connection for dilated pupil of the left eye, with an initial evaluation of 0 percent, effective November 19, 2004.  This issue is not presently before the Board and will not be discussed further.     

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Although the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under the duty to assist, a medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In this case, the Board finds the December 2014 VA medical examination to be inadequate for the reasons discussed below.  Thus, the Board must remand the Veteran's claim in order to obtain an addendum VA medical opinion prior to this adjudication. 

December 2014 VA Examination

In December 2014, the Veteran was afforded a VA Eye Conditions Examination through a VA-authorized private medical provider.  The December 2014 VA examiner diagnosed the Veteran with cataracts, with a greater effect on the left eye, in addition to macular degeneration of the left eye.  See December 2014 Eye Conditions Disability Benefits Questionnaire, page 1.  

In the medical history section of this examination report, the December 2014 examiner, in pertinent part, stated as follows:

"[L]eft eye condition[.]  The date of onset of the symptoms is 1952.  The claimant states the above condition began with foreign body (glass particles) in left eye.  The condition has gotten worse."  Id. at 1.  
  
In a separate form labeled "Disability Benefits Questionnaire Medical Opinion", the December 2014 VA examiner opined that the Veteran's left eye conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  See December 2014 Disability Benefits Questionnaire Medical Opinion, page 2.  In providing a rationale for this conclusion, the December 2014 examiner stated the following:

"Patient has a foreign body injury to left eye in 1952 which apparently resolved with treatment.  He has since developed age[-]related cataracts[,] greater left eye and dry macular degeneration left eye[,] which currently affect (sic) his vision.  He does have a mildly dilated left pupil which is as (sic) least likely as not related to his injury from 1952."  Id.  

The Board finds the December 2014 VA medical opinion inadequate.
At the onset, the Board acknowledges that in June 2015, subsequent to the December 2014 VA examination, the RO updated the Veteran's claims file to include medical records spanning several decades.  See VA Medical Center Treatment Records With June 2015 Receipt Date.  As the December 2014 VA negative nexus opinion was proffered without these recently added medical records, the Board finds the December 2014 VA examination to be inadequate.     

Moreover, the Board points out that the December 2014 VA examination opinion did not address the diagnoses listed on the title page, which were, in part, derived from the Veteran's August 2005 VA examination.  See August 2005 VA Examination.  In this regard, the December 2014 VA opinion failed to proffer a nexus opinion on these earlier-noted diagnoses, and there is no indication within the December 2014 examination report that the August 2005 VA examination report was even reviewed.  Thus, the December 2014 VA examination is inadequate in failing to properly comply with the directives of the July 2013 Board remand order, which requested a nexus opinion for the diagnoses listed on the title page of the July 2013 remand order.  

Furthermore, as noted above, under the medical history section of the December 2014 VA examination report, the December 2014 examiner essentially acknowledged the Veteran's lay statements that his left eye condition began in 1952, and that it had gotten worse since that time.  However, while providing a rationale for the proffered negative opinion, this examiner, on page 2 of the Disability Benefits Questionnaire Medical Opinion, summarily attributed the Veteran's cataracts and macular degeneration of the left eye to the Veteran's age, without properly reconciling the Veteran's lay statements in providing this negative nexus opinion.  Thus, the Board finds the December 2014 VA opinion to be inadequate in this regard.

Therefore, the Board finds the December 2014 VA opinion to be inadequate and an addendum opinion must be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  After any additional evidence has been associated with the claims file, an addendum opinion must be obtained to determine the etiology of any left eye condition, to include mydriasis, decreased vision, maculopathy, lenticular sclerosis, optic neuropathy, asymmetry of the C/D ration of the left eye, conjunctivitis, chalazion, cataracts of the left eye, and macular degeneration of the left eye.

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left eye disability(ies) had its onset in service, or is otherwise the result of a disease or injury in service.  The examiner should provide a rationale for all opinions.
If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required. 

3.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




